El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
En la Corte de Distrito de Bayamón se radicaron dos acusaciones por delitos de adulteración de café contra Jorge Frau y G-abriel Borrás, haciendo negocios bajo la firma “Industrial Frau Hermanos & Compañía.” En cada causa se exigió a cada uno de los acusados una fianza que prestaron por la cantidad de $300 para permanecer en libertad provisional. Se señaló la lectura de acusación en ambos casos para el día 18 de abril de 1938. Los fiadores fueron notifi-cados del señalamiento. En dicho día compareció el acusado Gabriel Borrás. El otro acusado, Jorge Frau, no compareció. La corte ordenó consignar ese hecho en el acta del juicio y dis-puso que se notificase a los fiadores para que compareciesen el 25 del mismo mes a exponer las razones por las cuales no debieran ser confiscadas las fianzas prestadas a favor del acusado Frau. Comparecieron los fiadores el día señalado a ese efecto y en la vista que se celebró ocurrió el siguiente incidente que demuestra los motivos que alegó haber tenido Jorge Frau para no comparecer a la lectura de la acusación:
“Sr. González Blanes: Con la venia de la Corte, según se nos ha informado por nuestro representado, el señor Jorge Frau, él es-tuvo al día siguiente de haber sido citado en este Tribunal y pre-sentó la excusa por no haber comparecido el día de la acusación. Se debió a que parece no consiguió medio de transporte. Así es que según se nos ha informado a nosotros, él demostró a la Corte que estaba dispuesto en todo momento a comparecer y someterse a las resoluciones de este Tribunal.
“La Corte: ¿El señor Frau informó al letrado que había com-parecido ante la Corte?
“Sr. González Blanes: No sé, deje ver .... (Habla con el Sr. Frau.) Que estuvo en el Tribunal al día siguiente ....
“La Corte: ¿Con el Juez o en sala? No tengo el más mínimo recuerdo de eso.
“Sr. González Blanes: Parece que con quien habló fué con el Fiscal, no fué con el Juez. Esas son las razones de los fiadores.
*938“Un fiador: Nosotros a él lo citamos, él vive en nn barrio lejos, en el Consejo. Nosotros le mandamos la citación y llegaría tarde. Seguida que la policía nos citó a nosotros.
“Otro Fiador: Debido a que eran días santos la citación llegó, allá el miércoles. Ya el viernes no era día oficial, el sábado tam-poco.”
El motivo que alegó entonces el acusado en presencia dé-la corte fué que no había conseguido medios de transporte para asistir al tribunal. Estimando éste que la explicación que daban los fiadores no era satisfactoria, al siguiente día,. 25 de abril de 1938, decretó la confiscación de las fianzas prestadas por Gilberto Maestre y Joaquín Rodríguez y dis-puso además que fuesen requeridos dichos fiadores para que inmediatamente hiciesen efectivo el importe de dichas dos-fianzas, apercibidos de que de no verificar el pago inmedia-tamente, se libraría la correspondiente orden de ejecución.
Fueron requeridos los fiadores el 24 de mayo de 1938 en el pueblo de Utuado, negándose a verificar el pago y mani-festando que hablarían con el acusado para que éste pagara dicha cantidad, todo lo cual aparece del diligenciamiento del márshal al dorso del mandamiento que le fué expedido por el secretario de la Corte de Distrito de Bayamón el 27 de-abril último en cumplimiento de la orden de la corte de abril' 26 de 1938 de que antes se ha hecho mérito.
Continuó .el caso contra los 'acusados y el día 12 de mayo-de 1938 se dictó sentencia declarándolos culpables de los de-litos imputádosles y condenando a cada uno de ellos a sufrir un mes de cárcel y pagar $75 de multa. Contra esta senten-cia apelaron los acusados el mismo día.. Al día siguiente la. corte reconsideró su sentencia eliminando de la misma la condena de cárcel impuesta a cada uno de ellos y dejándola-subsistente en cuanto a la multa impuesta.
Así las cosas, el 31 de mayo de 1938 los fiadores radica-ron una moción solicitando la reconsideración de la orden confiscatoria de la fianza, y la corte, con fecha 8 de junú> *939siguiente, dictó una resolución denegando la reconsideración, de la cnal tomamos los. siguientes párrafos:
“Las razones alegadas en el escrito referido (se refiere a la mo-ción de reconsideración) tuvieron oportunidad los fiadores de invo-carlas el 25 de abril de 1938 cuando fueron llamados y compare-cieron, asistidos de abogado, a exponer los motivos por los cuales no debía ser confiscada la fianza. Las razones que abora invocan les eran conocidas a los fiadores en y antes del 25 de abril de 1938, se-gún su propia moción de reconsideración.
“No obstante haberse dictado en 26 de abril de 1938 la resolu-ción confiscando la fianza, ninguna gestión hicieron los fiadores por una reconsideración hasta el día 31 de mayo último. La ley número 67 de 193J (Leyes de 1936-39, pág. 199) marea una línea de con-ducta para la revisión de una sentencia o resolución que tiene ca-rácter civil y de la cual puede establecerse recurso de apelación para ante la Corte Suprema.
“La moción de reconsideración es declarada sin lugar.” (Parén-tesis nuestro.)
Con fecha 30 de junio último comparecieron los acusados y solicitaron la reconsideración de la sentencia contra ellos dictada, accediéndose a su moción por haberse demostrado que las declaraciones de los testigos de cargo que sirvieron de base a su sentencia eran completamente falsas. En la misma moción de reconsideración se solicitó que se dejase sin efecto la confiscación de la fianza, y proveyendo la corte a esta súplica, dictó el siguiente pronunciamiento con fecha 17 de octubre último:
“Habiendo solicitado los acusados en su moción de 30 de junio de 1938 que se les exima de toda responsabilidad en las denuncias formuladas ‘inclusive la referente a la confiscación de las fianzas’, y no apareciendo que sean los acusados la parte realmente intere-sada en ese último extremo, no ha lugar a lo pedido.”
El 31 del mismo mes los acusados solicitaron la reconsi-deración de la resolución de 17 de octubre antes transcrita, la cual fué denegada el 3 de noviembre pasado.
*940Fue para revisar las resoluciones de 17 de octubre y 3 ■de noviembre últimos antes citadas que se interpuso por los .acusados el presente recurso de certiorari.
 En su solicitud ante este tribunal los peticionarios aseguran que Jorge Frau no compareció el día señalado para la lectura de acusación porque habiendo sido ésta dirigida contra ambos acusados haciendo negocios bajo un nombre comercial, a saber, “Industrial Frau Hermanos & Compañía”, entendió aquél que compareciendo el coacusado Borrás, la comparecencia del primero era innecesaria. Qu'e estando los fiadores en dichas causas suficientemente garantidos por la solvencia de los acusados aquí peticionarios, no han actuado aquéllos y evidentemente no se sienten inclinados a acudir a la corte e incurrir en gastos judiciales, siéndoles de ■este modo imposible a los peticionarios remediar la situación ■en que se encuentran. Se alega además que al negarse la corte a oír a los acusados para que se deje sin efecto la confiscación de la fianza, cometió un error de procedimiento. Asimismo, que es dudoso el derecho de apelación y que aunque éste existiera, el remedio no sería rápido y adecuado en ■el presente caso, y termina la petición con súplica de que se revoquen y anulen las resoluciones dictadas en 17 de octubre de 1938 y 3 de noviembre siguiente, que se hacen formar parte de la solicitud de certiorari.
Se expidió el auto en vista de la alegación de que los fiadores no habían solicitado remedio alguno contra la con-fiscación de la fianza y señalada la vista para el día 28 de noviembre último, comparecieron ambas partes, sometiendo alegatos en apoyo de sus respectivas posiciones.
La ley que rige el caso es el artículo 396 del Código de Enjuiciamiento Criminal, que dice así:
“Artículo 396. Si el acusado, sin presentar excusas suficientes, se descuidare o dejare de comparecer para oír el acta de acusación ■o faltare a la celebración del juicio o al pronunciamiento de la sen-tencia, o en cualquiera otra ocasión en que su presencia en el tribunal sea legalmente requerida, o no se rindiera en cumplimiento de *941la sentencia, el tribunal ordenará que se consigne ese becbo en el acta del juicio, y la fianza personal o pecuniaria, según el caso, se declarará confiscada. Pero si <en cualquier época antes que el tribunal haya definitivamente levantado su sesión el acusado o sus: fiadores comparecieren y explicaren satisfactoriamente su descuido,, el tribunal podrá ordenar se deje sin efecto la confiscación de la fianza o del depósito de dinero bajo las condiciones que estimare justas.” (Itálicas nuestras.)
Del texto de dicho artículo aparece claramente que tanto el acusado como los fiadores tienen derecho a comparecer ante la corte y explicar la incomparecencia del acusado, y si el tribunal entiende que la explicación de uno u otros es sa-tisfactoria, puede dejar sin efecto la confiscación de la fianza siempre que tal comparecencia de fiadores o acusado tenga efecto en cualquier época •cmtes que el tribunal haya definiti-vamente levantado su sesión.
En el presente caso los fiadores comparecieron oportuna-mente ante la corte y explicaron la incompareeencia del acu-sado, estando éste presente, y suministrando él mismo, en presencia de la corte, la información necesaria a ese efecto. Dijo entonces el acusado, contrario a lo que ahora alega en su petición de certiorari, que no compareció por falta de medios de transporte. La corte no estimó satisfactoria la explicación dada entonces por el acusado y sus fiadores y ordenó la confiscación de la fianza. Poco después se solicité la reconsideración de esta orden y fue denegada. No se es-tableció recurso de apelación contra las dos resoluciones de la corte confiscando la fianza y denegando la reconsideración,, permaneciendo inactivos tanto los fiadores como el peticio-nario Frau hasta que los acusados radicaron la moción de 30 de junio de 1938 en que solicitaron entre otros remedios, que se dejase sin efecto la confiscación de las fianzas.
De acuerdo con el artículo 396 antes citado, la moción de los acusados antes aludida fué tardía, pues no se presenté dentro del plazo que especifica la ley, o sea antes de que el *942tribunal hubiese definitivamente levantado su sesión en el término en que se ordenó la confiscación de la fianza.
De una monografía que aparece en 84 A.L.R. 420 y si-guientes, sobre confiscación de la fianza y remedios de los perjudicados, tomamos lo siguiente, de la página 427 de dicha obra:
“La solicitud de los fiadores para que se les releve de la confis-cación de su fianza debe, desde luego, presentarse durante el tiempo dentro del cual la corte tenga facultad para conceder tal remedio. Debido a las diversas disposiciones estatutarias, no se puede esta-blecer una regla general en cuanto a este punto, apareciendo de los casos que a continuación se citan la regla que impera en cada juris-dicción: (Se citan casos de distintas jurisdicciones en que se ha dis-cutido la cuestión.)” (Itálicas nuestras.)
Cuando un estatuto especifica un procedimiento para ob-tener determinado remedio, excluye cualquier otro que no sea el establecido por el poder legislativo. Botany Worsted Mills v. U. S., 278, U. S. 282, 73 L. Ed. 378, 385.
En el casó de El Pueblo v. Cruz et al., 12 D.P.R. 71, 73, en que se apeló por el fiscal de la resolución de la corte de-jando sin efecto la confiscación de la fianza y en que el acu-sado dejó de comparecer, como en este caso, el día señalado para la lectura de la acusación, esta corte dijo lo siguiente:
“La explicación dada por el acusado antes de que la corte de Guayama levantara definitivamente su sesión, o lo que es lo mismo, antes de finalizar él término de sus sesiones, es aceptable como ex-cusa de su ineomparecencia en el día señalado para oír la lectura de su acusación, pues si hubiera tratado de evadir el cumplimiento de la orden judicial, apenas oyó decir que se le buscaba por las au-toridades, no se hubiera presentado en el mismo lugar del juicio.”
En el caso de El Pueblo v. Díaz, 12 D.P.R. 124, se distin-gue sin revocarlo el caso de El Pueblo v. Cruz, supra, y se revoca la resolución apelada por el fiscal, porque los fiadores se limitaron a exponer las diligencias practicadas por ellos para encontrar al acusado y no las razones que tuviera el acusado para no comparecer. .
*943En el caso de El Pueblo v. Soto, 24 D.P.R. 489, el acusado no compareció el día señalado para la lectura de la acusación. Citados entonces los fiadores, no mostraron causa suficiente a juicio de la corte para justificar la conducta del acusado y se decretó la confiscación de la fianza. Pidieron reconsi-deración y la corte no accedió, apelando entonces para ante este tribunal. La excusa alegada por los fiadores era que el acusado no compareció por hallarse enfermo. Declararon los fiadores a ese efecto y la corte no les dió crédito. Confir-mando la resolución apelada eonfiscatoria de la fianza, esta corte se expresó en los siguientes términos:
“Al pedir reconsideración los fiadores acompañaron una certifi-cación médica creditiva de la enfermedad del acusado en la fecba en que se le citó para que compareciera ante la corte, certificación que según ellos se encontraba desde el momento oportuno en poder del juez municipal de Vieques quien 'debido al estado de cosas rei-nante en dicho pueblo no la entregó a los fiadores ni la remitió en tiempo a la corte de distrito.’ Tampoco aceptó la corte la explica-ción como excusa suficiente y negó la reconsideración solicitada.
“Las mismas consideraciones que dejamos hechas, son aplicables ahora. No podemos sustituir nuestro juicio por el de la corte sen-tenciadora. Ella que oyó declarar a los apelantes, estaba en mejo-res condiciones que nosotros para juzgar con respecto al crédito que debía darse a sus manifestaciones. La certificación médica que se acompañó al escrito de reconsideración debió haberse presentado en la primera oportunidad que se concedió a los fiadores. Además el juez de distrito no estaba obligado a aceptar bajo tales circunstan-cias la certeza del hecho en la misma consignado.
“Por virtud de lo expuesto y vista la jurisprudencia de esta Corte Suprema establecida en los casos de Rivera et al. v. Tous Soto, Juez de Distrito, 11 D.P.R. 96; El Pueblo v. Cruz et al., 12 D.P.R. 71, y El Pueblo v. Díaz et al., 12 D.P.R. 124, debe declararse sin lugar el recurso interpuesto y confirmarse la sentencia apelada.”
Véase también, por vía de ilustración, el caso de El Pueblo v. Martínez, 26 D.P.R. 738, en que se apeló por los fia-dores de la resolución de la corte confiscando la fianza, siendo confirmada la resolución del tribunal inferior.
*944Véase asimismo el caso de State v. Grice, 11 La. Ann. 605, citado en la monografía antes aludida.
Los fundamentos que tuvo la corte para denegar la mo-ción de los acusados son erróneos, .porque, como liemos visto, el acusado al igual que los fiadores tiene derecho a compa-recer y explicar la causa de su incumplimiento con las órde-nes de la corte; pero el resultado a que llegó el tribunal inferior al denegar dicha moción es correcto, en primer tér-mino porque la moción se presentó tardíamente, es decir, después de haber expirado con exceso el término en que la corte decretó la confiscación de la fianza, y en segundo lugar, porque, como hemos visto anteriormente, la corte oyó a los fiadores y al propio acusado, quien manifestó en aquella oca-sión el motivo de su incomparecencia, al cual la corte no dió crédito, según parece, no pudiendo nosotros ahora alterar la conclusión a que llegó la corte sentenciadora, no habiéndose demostrado que actuó con pasión, prejuicio o parcialidad.

Siendo ello 'así, 'procede 'amular el <mto expedido y> devol-ver los am>tos originales remitidos por la corte .inferior, para ulteriores procedimientos.

Los Jueces Sres. Presidente del Toro y Asociado Tra-vieso, no intervinieron.